Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 1, 2019

                                     No. 04-16-00605-CR

                                    Joe GUTIERREZ, Jr.,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 14-11-0223-CRA
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
       This court issued its mandate in appeal number 04-16-00605-CR on June 14, 2017. On
January 31, 2018, citing appeal number 04-16-00605-CR, pro se appellant Joe Gutierrez Jr. filed
a motion for rehearing. In our February 6, 2018 response, we advised Appellant that this court
no longer has jurisdiction in this appeal.
       On April 24, 2019, Appellant filed a second motion for rehearing. As we explained in
our February 6, 2018 response, the mandate issued in this appeal on June 14, 2017, and this court
cannot provide Appellant with the relief he seeks.
       This court’s plenary power in appeal number 04-16-00605-CR has expired; this court no
longer has jurisdiction in that appeal. See TEX. R. APP. P. 19.1 (plenary power period); id. 19.3
(“After its plenary power expires, the court cannot vacate or modify its judgment.”).
       Further, this court has “no jurisdiction over post-conviction writs of habeas corpus in
felony cases.” In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.
proceeding); accord TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). Post-conviction writs
of habeas corpus are to be filed in the trial court in which the conviction was obtained and made
returnable to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07(b).
       To obtain a free copy of the record to prepare a post-conviction writ of habeas corpus,
Appellant must file a motion in the trial court in which the conviction was obtained and
demonstrate that his claim is not frivolous and that the record is needed to decide the issues
presented. See United States v. MacCollom, 426 U.S. 317, 325–26 (1976); Escobar v. State, 880
S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).

       It is so ORDERED on May 1, 2019.


                                                         PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court